Citation Nr: 0206909	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by chest pain.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1952 to May 1976.  

This matter was originally before the Board of Veterans' 
Appeals (the Board) in April 2001 on appeal of a February 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (the RO) which denied 
the veteran's claim of entitlement to service connection for 
chest pains.  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which requires VA to 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims for benefits. 
In accordance with this duty, in April 2001 the Board found 
that additional development was warranted before the 
veteran's claim was adjudicated.  The Board remanded the case 
to the RO as discussed further below.  

The veteran failed to report for a travel Board hearing 
scheduled for February 27, 2001.  The Board will accordingly 
treat his request for a hearing as having been withdrawn and 
will proceed to a decision without further ado.  See 38 
C.F.R. § 20.704(d) (2001).  


FINDINGS OF FACT

1.  In October and November 1975, during active duty service, 
the veteran complained of chest pains.  No underlying disease 
or injury was identified.

2.  Cardiovascular disease and gastrointestinal disease were 
initially diagnosed a number of years after the veteran 
retired from military service.   

3.  The competent medical evidence of record does not support 
the veteran's contention that he has a disability manifested 
by chest pains which may be related to his active service.  


CONCLUSION OF LAW

A disability producing chest pains was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
chest pains.  He essentially contends that he has suffered 
from chest pains since 1975, approximately one year prior to 
his retirement from service.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  

Relevant Law and Regulations

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).    

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease including hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The Board notes that Diagnostic Code 7101 [hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension)] of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2001), provides in Note 1 that 
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).  See also a discussion of this subject by 
the United States Court of Appeals for Veterans Claims (the 
Court) in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Service connection may be established where the 
evidence shows a disability.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  In the absence of a diagnosed 
disability, service connection cannot be granted.  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Factual Background

The service medical records reflect that the veteran 
complained of and was observed for chest pains from October 
to November 1975.  The pains were noted as being similar to 
angina, of a short duration and not related to activity.  
Treadmill studies were conducted and revealed good 
cardiorespiratory fitness.  The examination was negative for 
ischemia.  The service medical records are also negative for 
gastrointestinal complaints or findings.  

The report of the veteran's October 1975 retirement 
examination is of record.  That report reflects that the 
veteran's cardiovascular system, lungs and chest were all 
normal.  His blood pressure was 124/70.  It was noted that he 
did report "tightness" in his chest which occurred during the 
year prior to his service retirement.  There was no 
indication of gastrointestinal pathology.  

There are no pertinent medical records for over twenty years 
after the veteran retired from military service.

The veteran received outpatient treatment for complaints of 
chest pain and tightness of the chest from August to 
September 1998.  He was diagnosed with chest pain and 
hypertension.  In December 1998, the veteran was afforded a 
VA examination, during which he reported a history of chest 
discomfort.  There were diagnoses of hypertension and 
atypical chest pain.  The veteran was admitted for emergency 
treatment in April 1999 with complaints of substernal chest 
pain.  There was a diagnosis of acute myocardial infarction.  

In April 2001, the Board remanded this case for further 
evidentiary development, in 
View of the then-recent enactment of the VCAA.  In 
particular, the veteran was to be afforded a VA examination 
to determine whether the veteran has a disability which was 
manifested by chest pains and, if so, whether such disability 
was related to the chest pains reported during service.

In June 2001, the veteran was afforded a special 
cardiovascular examination by VA.  His claims folder was 
reviewed by the examiner.  The veteran stated that he 
developed chest pain in 1975 while stationed at an Air Force 
Base in San Antonio, Texas, and that he was evaluated at 
Wilford Hall Medical Center.  He was not hospitalized at that 
time, but he had a cardiac workup on an outpatient basis.  
That report in the claims folder was reviewed  by the 
examiner and interpreted as not indicating that the veteran 
had any heart disease at that time.  

The veteran further reported that he had been told he had had 
hypertension off and on ever since he was on active duty, but 
that he was never treated for hypertension until 1996.  He 
also related that he did quite well until 1998 when he had an 
acute myocardial infarction.  The examiner noted that the 
veteran had had a diagnosis of gastroesophageal reflux 
disease for a long time and that he was taking Prilosec and 
Zantac on an as needed basis for his indigestion and 
heartburn.  He had occasional chest tightness but did not 
know to what to attribute it.  

On examination of the heart in June 2001, there was a normal 
sinus rhythm without murmurs, friction rub or extrasystoles.  
There were diagnoses of hypertension, mild, well controlled, 
and coronary heat disease status post acute myocardial 
infarction in 1998, treated medically with some chest 
pressure and some dyspnea.  

The examiner commented that the veteran's treatment with 
Prilosec and Zantac usually helped the chest pressure.  The 
examiner considered the question presented as to whether the 
chest pressure is secondary to cardiac etiology or whether it 
is esophageal in origin.  Since it was relieved by the 
Prilosec and Zantac, the examiner concluded the it is most 
likely due to esophageal spasm rather than a cardiac 
etiology.  It was further noted that the veteran had a 
history of prior chest pain dating back to 1975 and that the 
contemporaneous cardiac consultation was reviewed and 
revealed no evidence of cardiac disease at the time.  
Therefore, the examiner indicated that it was very difficult 
to state, with any degree of certainty, that the veteran's 
chest pain in 1975 is related to his coronary artery heart 
disease which he has today.  

The veteran was afforded the right to submit additional 
evidence and argument on the matter that the Board remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The only response from the veteran was a statement received 
in August 2001 in which he requested that the Board review 
his medical records from Wilford Hall Medical Center from 
1975 to 2001 and from Southwest Texas Memorial Hospital from 
April 3 to 4, 1999.

In October 2001, the RO requested that the veteran complete 
and return VA Form 21-4142 to permit obtaining any of his 
records from Southwest Texas Memorial Hospital.  No response 
to this request is of record.  

In November 2001, inasmuch as the RO had previous 
authorization to obtain records from the facility, the RO 
requested that officials at Wilford Hall Medical Center 
furnish all outpatient treatment reports pertaining to the 
veteran.  In response, treatment reports from Wilford Hall 
Medical Center were received in November 2001 which consisted 
of reports for the period from April 1985 to October 1998, 
and duplicates of records from January 1996 to October 1998 
which had previously been obtained and considered.  These 
records reflect that the veteran was seen in 1985 for 
elevated blood pressure readings, and that he was seen in 
1989 for chest tightness, but that on neither occasion was a 
diagnosis recorded.  

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the veteran's claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection for a left arm disability by finding that 
the claim was not well grounded.  See, e.g., the October 1999 
Supplemental Statement of the Case.  The VCAA eliminated the 
concept of a well grounded claim and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  The 
VCAA provides that VA now has a duty to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C.A. 
§ 5103A).  

In April 2001, the Board remanded this claim so that the RO 
could develop the claim and readjudicate the veteran's claim 
without regard to the now-obsolete well groundedness 
standard.  See Bernard v. Brown, 4 Vet. App. 384, 393-4 
(1993).

The current standard of review is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), The United States Court 
of Appeals for Veterans Claims (Court) (formerly the U.S. 
Court of Veterans Appeals) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in supplemental statements of the 
case in July 2001, October 2001 and January 2002 the RO 
denied the veteran's claim of entitlement to service 
connection for chest pains based on the substantive merits of 
the claim.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2001).

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision on a number of occasions over the years.  The Board 
remanded this case in April 2001 for the specific purpose of 
compliance with the VCAA.  The veteran received a letter from 
the RO in May 2001 which contained a detailed explanation of 
the provisions of the VCAA.   In July and October 2001, the 
RO issued Supplemental Statements of the Case reflecting 
action taken to comply with the VCAA.  After the veteran 
requested that additional evidence be obtained in July 2001, 
in October 2001 the RO provided the veteran with the 
necessary information required to obtain the additional 
records.  Unfortunately, the veteran did not respond.  The RO 
obtained the records which were named by the veteran which 
were available to the RO from the service hospital based on 
permission previously obtained from the veteran.  In January 
2002, the RO further advised the veteran regarding all the 
action taken on his claim and what action was available to 
him to further support the claim.  

The Board concludes, based on this procedural history, that 
the provisions of the VCAA pertaining to notification of the 
veteran have been specifically and fully complied with.  

(iii.)  Duty to assist

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  On the basis of 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit.  Although 
he reported that records were available from Southwest Texas 
Memorial Hospital, he did not provide the authorization 
requested by the RO necessary to obtain any records from that 
facility.  The RO has obtained records from Wilford Hall 
Medical Center which the veteran argues support his claim.  
The veteran has not pointed to any other additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

As noted above, the Board remanded this case in April 2001 in 
part in order that the veteran could be accorded a VA 
examination.  The requested examination was conducted in June 
2001.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  As noted by 
the Board in the Introduction, he requested a hearing before 
a member of the Board at the RO.  The hearing was scheduled 
to be held on February 27, 2001.  The veteran he failed to 
report for the hearing.

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Discussion

The veteran is seeking entitlement to service connection for 
chest pains.  The Board initially points out that pain alone, 
absent a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  In essence, the veteran is seeking 
service connection for an underlying disability.   

In support of his claim, the veteran has pointed to his 
service medical records which indicate complaints of and 
observation for chest pains.  In April 2001, the Board 
remanded this case in order to resolve the question of 
whether or not there was a current disability related to the 
chest pains reported during service.  Specifically, the Board 
requested a medical nexus opinion in order to answer this 
question.  

The report of the special cardiovascular examination in June 
2001 reflects that all the veteran's records were reviewed.  
The examiner determined, in substance, that investigation of 
his complaints of chest pains in 1975 during service was 
negative for heart disease at that time; that the veteran 
developed hypertension years after service and had a 
myocardial infarction thereafter; and that inasmuch as the 
veteran's chest pains were relieved by Prilosec and Zantac, 
they were most likely due to esophageal spasm rather than a 
cardiac etiology.  

The Board observes that the examiner's conclusions appear to 
mirror the medical evidence of record.  In particular, review 
of the veteran's service medical records reveals that his 
reported chest pains were thoroughly worked up and no 
underlying disease entity was identified.  Moreover, the 
veteran's service medical records did not otherwise diagnose 
or suggest the presence of and underlying disability which 
would account for chest pains, to include cardiovascular 
disease, gastrointestinal disease or musculoskeletal disease 
or injury.  Blood pressure readings during service were 
normal as defined in the VA Schedule for Rating Disabilities, 
38 C.F.R.  Part 4, referred to above.

Further, the post-service treatment reports indicate that 
hypertension was initially diagnosed years after service and 
that the veteran was initially treated for  gastroesophageal 
problems and cardiovascular disease decades after service.  
These medical records do not indicate or even suggest that 
any currently diagnosed disability is related to the 
veteran's military service or any incident thereof, including 
the episode of chest pains in 1975.  

In short, there is no competent medical evidence which 
supports the veteran's contention that he has a disability 
manifested by chest pains which had its inception during his 
military service.  Although the veteran may believe that he 
now has a disability which is related to the chest pains he 
reported in 1975, it is now well-established that as a lay 
person without medical training the veteran is not competent 
to provide probative evidence on medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  
  
The Board observes in passing that not only is there no 
evidence of hypertension during service, there is no evidence 
of hypertension within the one year statutory presumptive 
period after service.  Accordingly, service connection may 
not be granted for hypertension and related cardiovascular 
disease on a presumptive basis.  

In summary, for the reasons and bases expressed by the Board 
above, the Board has concluded that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for chest pains.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to service connection for a disability manifested 
by chest pain is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

